DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               B.S., the father,
                                  Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                  and GUARDIAN AD LITEM PROGRAM,
                              Appellee.

                                No. 4D17-932

                               [ July 19, 2017 ]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;   Michael    C.   Heisey,   Judge;   L.T.    Case    No.
562015DP000209AB.

  Crystal J. Marsh of the Marsh Law Firm, P.A., Port Saint Lucie, for
appellant.

   Sarah J. Rumph of Children's Legal Services, Tallahassee, for appellee.

   Laura J. Lee, Sanford, for appellee Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE AND CONNER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.